Citation Nr: 0627324	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  02-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased initial evaluation for 
migraines, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1995 to July 2000.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The April 2001 rating decision, in 
pertinent part, granted service connection for migraines with 
a 10 percent evaluation, effective July 3, 2000, and denied 
service connection for tinnitus.  A March 2004 rating 
decision granted an initial evaluation of 30 percent for 
migraines, effective July 3, 2000.  

On her VA Form 9 (substantive appeal) on the tinnitus claim, 
received in January 2002, the veteran requested a Board 
hearing in Washington, D.C.  In her April 2002 substantive 
appeal regarding migraine headaches and myofascial pain 
syndrome in the neck, she again requested a Central Office 
hearing.  A November 2002 rating decision granted an 
increased initial evaluation of 20 percent for myofascial 
pain syndrome in the neck, and in a June 2003 letter the 
veteran indicated that she was satisfied with this evaluation 
and, thus, the issue was withdrawn from appellate 
consideration, and will not be discussed below.  38 C.F.R. 
§ 20.204 (2005).  

In the same letter, the veteran withdrew her request for a 
hearing regarding her migraines.  However, as she had 
previously requested a Board hearing in Washington, D.C. in 
regard to her claim of entitlement to service connection for 
tinnitus, a Central Office hearing was scheduled in November 
2004.  The record reflects that the veteran failed to report 
for that hearing.  Thus, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(d).  

In January 2005 the Board remanded the claims for further 
development.  That development has been completed.  


FINDINGS OF FACT

1.  It is at least as likely as not that currently diagnosed 
tinnitus is etiologically related to service.  

2.  The veteran's migraines are manifested by prostrating 
attacks of aura, throbbing pain, and nausea lasting two to 
three days and occurring two to three times a month.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The criteria for a schedular evaluation of 50 percent for 
migraines have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the claim for service connection for tinnitus, further 
assistance is unnecessary to aid the veteran in 
substantiating that claim.  



A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

July 2003 and January 2005 VCAA letters informed the veteran 
of what information and evidence was necessary to establish a 
higher initial evaluation for migraines.

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the January 2005 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial decision in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The April 2006 
supplemental statement of the case (SSOC) readjudicated the 
claims on appeal by considering them based on all the 
evidence of record.  This readjudication acted to remedy any 
timing defect in regard to the VCAA notice.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
In regard to the claim for an increased initial evaluation, 
in Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
outpatient treatment records have been associated with the 
claims file.  In addition, the veteran was afforded VA 
examinations in September and October 2000, June 2002, and 
February, October, and December 2005 to evaluate her 
disabilities.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The first element of a successful service connection claim is 
met in this case, as the September 2000 VA examiner found it 
was more likely than not that the veteran has bilateral 
tinnitus and the December 2005 VA examiner diagnosed 
tinnitus.  

In regard to the second element, the service medical records 
reflect that the veteran suffered a head injury in April 1999 
when an ambulance door hit her in the head.  These records 
also include a July 1999 Department of Defense Occupational 
Health Screening, at which time the veteran reported ringing 
in the left ear.  Although the veteran is capable of 
reporting symptoms experienced in service, she is not 
competent to diagnose tinnitus in service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Despite the absence of a diagnosis of tinnitus in service, 
service connection could nonetheless be established if all 
the evidence, including that pertinent to service, 
established that tinnitus began in service.  38 C.F.R. 
§ 3.303(d).

In regard to a nexus, at VA examination in September 2000, 
less than a year after separation from service, the veteran 
reported mild, periodic, bilateral tinnitus beginning about a 
year earlier.  While the VA examiner stated that reports of 
bilateral tinnitus could not be substantiated, it was more 
likely than not that the veteran had bilateral tinnitus.  In 
this opinion, the September 2000 VA examiner accepts the 
reported tinnitus in service.  The history reported by the 
veteran on examination is not contradicted by the record, 
therefore, the examiner's opinion is competent evidence.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e.g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  

Tinnitus was reported on VA examination in February and 
October 2005, but neither VA examiner offered an opinion as 
to etiology.  Description of the veteran's present illness at 
VA examination in December 2005 indicated that she was 
complaining of ringing in both ears which began after the in-
service head injury.  The VA examiner gave a diagnosis of 
tinnitus, but did not include an opinion regarding etiology.  
In a February 2006 addendum, the VA examiner indicated that 
he had reviewed the records and could not offer evidence that 
current tinnitus began in the military.  He stated that, 
within a few months of discharge, the claim, statements, etc. 
did not mention tinnitus.  

The finding in the February 2006 addendum is in direct 
conflict with the veteran's complaints and the VA examiner's 
findings in September 2000, less than three months after 
discharge.  The February 2006 addendum implies that if the 
veteran had made complaints regarding tinnitus within a few 
months after discharge, such complaints would be evidence of 
a nexus.  

Because the veteran did complain of tinnitus, and a competent 
VA examiner found it was more likely than not that she did 
have tinnitus, within three months of discharge, the Board 
finds that it is more likely than not that current tinnitus 
is related to service.  This finding is buttressed by the 
veteran's consistent reports of a continuity of 
symptomatology since service.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that service connection is warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Increased Initial Evaluation

Despite the increased initial evaluation established in March 
2004, the veteran has not been awarded the highest possible 
evaluation.  As a result, she is presumed to be seeking the 
maximum possible evaluation and her claim remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of a disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Migraines are currently evaluated as 30 percent disabling 
under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  This diagnostic code provides a 30 percent 
evaluation for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, and a maximum schedular evaluation of 50 
percent for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

Service medical records include reports of migraines on the 
Department of Defense Occupational Health Screening conducted 
in July 1999.  On VA examination in October 2000, the veteran 
reported that her migraines developed after the April 1999 
head injury.  She described the headaches as throbbing and 
pounding in the center of her head, with photophobia and 
occasional aura.  The diagnosis was migraine headaches with 
typical symptoms as well as response to the antimigraine 
medications.  

Private treatment records from June to November 2001 indicate 
ongoing treatment for migraines.  In a February 2002 letter, 
the veteran's chiropractor stated that she complained of 
severe migraines occurring approximately 2 times per month, 
with each episode lasting 2 to 3 days.  The veteran reported 
the same frequency of migraines in her January 2002 notice of 
disagreement (NOD).  

In an undated letter the physician who treated the veteran 
for back and neck pain following the April 1999 injury 
indicated that she began complaining of migraines in June 
1999, was treated with numerous medications, continued to use 
medication, and experienced migraines manifested by a 
pounding in the center of the forehead with severe 
photophobia and nausea lasting 2 to 3 days about twice a 
month.  

In her April 2002 substantive appeal the veteran reiterated 
that she experienced migraine attacks 1 to 2 times a month, 
lasting 2 to 3 days each, and that she treated these 
migraines with medication.  

At VA examination in June 2002 the veteran described her 
migraines as involving visual aura with flashing light, an 
intense throbbing sensation, nausea, vomiting, dizziness, 
sensitivity to light and sound, and inability to concentrate.  
She reported having to use sick leave when experiencing 
migraines.  

The examiner diagnosed migraine headaches and stated that the 
condition had progressed to where the veteran had difficulty 
functioning and had lost time from work.  The VA examiner 
described the impact of migraines on the veteran's employment 
in project management by reporting that she had lost time 
from work when the headaches were severe.    

In a June 2003 letter, the veteran reported that she 
continued to experience migraine attacks, at least twice a 
month, lasting 2 to 3 days each, and requiring her to take 
sick leave from work.  

In a second letter received in June 2003, the veteran more 
specifically described these migraine attacks as preventing 
her from staying in a situation with loud noise or 
ultraviolet lights, forcing her to take sick leave and rest 
in a dark room with no distractions.  She estimated that she 
used an average of 1 to 2 sick days per month as a result of 
her migraines.

VA outpatient treatment records from July to October 2003 
reflect ongoing treatment for migraines.  On VA examination 
in February 2005 the veteran reported migraine attacks at 
least twice a month, lasting from 11/2 to 3 days.  She 
described an aura with flashing lights, followed by throbbing 
pain in the forehead, accompanied by nausea and often 
vomiting.  

She reiterated that her migraines required her to rest in a 
quiet room.  She reported taking 1 to 3 days off work for 
each attack, and stated that she was able to work at home, 
even when not feeling well.  Overall, she reported taking off 
2 to 4 days a month for sick leave, but was affected by her 
migraines on more days, including when working at home.  The 
diagnosis was migraine headaches.  The VA examiner 
recommended that, in view of the frequency and severity of 
attacks, she should be started on prophylactic medication.  

The evidence consistently describes migraine attacks twice a 
month lasting up to 3 days.  While there is not specific 
evidence of record demonstrating that these attacks are 
productive of severe economic inadaptability, they are 
completely prostrating as the veteran is required to rest in 
a dark and quiet environment.  

As the occurrence of attacks twice a month is twice as 
frequent as that required for the 30 percent evaluation, the 
Board finds that the veteran's migraines can be described as 
very frequent and more closely approximate the criteria for a 
50 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  This is the maximum schedular evaluation for 
migraines.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  
Resolving all doubt in favor of the veteran, the Board finds 
that the veteran's migraines have met the requirements for a 
50 percent evaluation since the grant of service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

While the veteran has consistently reported having to take 
sick days from work as a result of migraines, she has 
maintained employment, and has reported an average of using 
only 2 to 4 sick days a month.  The 50 percent evaluation 
contemplates severe economic inadaptability.  There is no 
evidence of marked interference with employment beyond that 
contemplated by the schedular evaluation.  

In addition, migraines have not required any, let alone 
frequent, hospitalization since the grant of service 
connection.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  



ORDER

Entitlement to service connection for tinnitus is granted.  

An initial evaluation of 50 percent is granted for migraines, 
effective July 3, 2000.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


